Citation Nr: 0603525	
Decision Date: 02/08/06    Archive Date: 02/22/06	

DOCKET NO.  03-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a bilateral 
shoulder disorder. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee with traumatic 
arthritis.

WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2002 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in St. Petersburg, Florida, and Jackson, 
Mississippi, respectively, that denied the benefits sought on 
appeal.  The veteran, who had active service from May 1959 to 
December 1966, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left knee disorder was not manifested during service; 
arthritis of the left knee was not manifested within one year 
of separation from service; a left knee disorder is not 
causally or etiologically related to a service connected 
disability; and the veteran is not shown to have residuals of 
a left knee injury he reports he sustained during service.

3.  A bilateral shoulder disorder was not manifested during 
service; arthritis of the shoulders was not manifested within 
one year of separation from service; and the veteran is not 
shown to have residuals of any shoulder injuries he sustained 
during service.

4.  The veteran's right knee is not shown to manifest any 
recurrent subluxation or lateral instability, limitation of 
flexion to 30 degrees or limitation of extension to 
15 degrees.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the right knee with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5299-5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in September 2001 and March 2003.  Those letters 
effectively satisfy the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran to 
provide any evidence in his possession that pertains to his 
claims.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran has not argued that any possible error or deficiency 
in the VCAA notice has prejudiced him in the adjudication of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Board 
observes that the veteran's service medical records are 
associated with the claims file, as are VA medical records 
identified by the veteran.  While the veteran has indicated 
that he received treatment from private physicians, he also 
indicated that records from those physicians are unavailable 
either because, in one case, the records were destroyed in a 
flood and in the other case, the physician was deceased.  The 
veteran has also been afforded VA examinations in connection 
with his claims.  The veteran has not made the RO or the 
Board aware of any additional evidence it needs to be 
obtained in order to fairly decide his claims.  In fact, in a 
July 2004 statement he indicated that all of his medical 
treatment was at the Biloxi VA Medical Center and that he had 
no other evidence.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

Service Connection Claims

The veteran essentially contends that he sustained injuries 
to his left knee and both shoulders while playing football 
during service.  Therefore, he believes he is entitled to 
service connection for disorders of the left knee, right 
shoulder and left shoulder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for certain chronic diseases 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Lastly, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Generally, to prove service connection, the record 
must contain:  (1) Medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, lay 
testimony, of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Knee

At the veteran's hearing at the RO he testified that he 
injured both of his knees at the same time in a football 
game.  Transcript at 1, 5.  However, the veteran testified at 
a BVA video conference hearing that he injured his left knee 
in a ballgame three games after he injured his right knee and 
that he also sustained broken ribs, a broken nose, a broken 
bone in his foot and a shoulder injury.

A review of the veteran's service medical records, however, 
fails to substantiate the veterans' contentions.  Those 
records contain no evidence of complaints, treatment or 
diagnosis pertaining to the left knee and do not show that he 
sustained an injury to his left knee when he sustained the 
documented right knee injury in October 1962 or at any other 
time during service.  Not only was no left knee injury shown 
during service, but at the time of a November 1966 physical 
examination performed in connection with the veteran's 
separation from service, no left knee abnormalities were 
noted on the physical examination and on the Report of 
Medical History portion of the examination the veteran denied 
having a "trick" or locked knee.  

Given the veteran's current account of the incurrence of the 
alleged injury, the absence of notation of a left knee 
disorder in service medical records is highly probative.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (Addressing the Board's responsibility to 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.).  

Thus, a left knee disorder was not shown to be manifested 
during the veteran's period of active service between May 
1959 and December 1966.  In addition, when the veteran was 
examined for National Guard enlistment in November 1974 no 
left knee complaints, clinical findings or diagnosis were 
recorded, nor were any such findings reported at the time of 
a December 1975 periodic physical examination.  The absence 
of notation of left knee complaints in this evidence is also 
highly probative, as the medical examination was generated 
with a view towards ascertaining the veteran's then-state of 
physical fitness, akin to a statement of diagnosis and 
treatment which the law generally recognizes as highly 
probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 


The Board also observes when the veteran filed a claim for 
service connection in September 1991 he specified that he had 
sustained a right knee injury in October 1962 but made no 
reference to any left knee disorder.  It was not until the 
veteran submitted a subsequent statement in September 2001 
which made reference to his "knees" aching constantly that 
consideration was given to a bilateral knee disorder.  

While VA medical records clearly show that the veteran has 
been diagnosed as having capsulitis of his left knee, and 
chondromalacia as well as arthritis, the Board finds that 
these disorders are not related to service since the evidence 
fails to demonstrate that the veteran sustained any left knee 
injury or disorder during service.  

A March 2005 VA examination, in which X-rays disclosed the 
presence of mild to moderate degenerative changes in the left 
knee, concluded with the examiner's impression that the 
veteran "has an injury of his left knee consistent with his 
service-connected injury.  I feel it is more likely than not 
that this traumatic arthritis is directly related to his 
injury sustained while in the military."  However, it is 
clear from the entirety of the examination report that the 
physician was provided an unsubstantiated history of service 
incurrence, as is discussed above.  

The law provides in this regard that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore  v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  has a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, supra.  
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]; see also Jones (Stephen) v. 
West, 12 Vet. App. 383 (1999); [Pre-VCAA case, where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].    

Thus, given the absence of any support for the veteran's 
contention that he sustained a left knee injury during 
service, the conclusion following the March 2005 VA 
examination is not substantiated by the evidence of record 
and the diagnosis is clearly based on the veteran's 
unsubstantiated account of him having sustained an injury to 
his left knee during service.

Also during the veteran's BVA hearing it was suggested that 
the veteran may have a left knee disorder as a result of his 
service-connected right knee disorder.  However, there is no 
medical opinion which suggests such a relationship, and the 
veteran was clearly informed of the need to submit medical 
evidence substantiating his claim by way of the September 
2001 VCAA letter.  In this case, while the record clearly 
reflects that the veteran currently has a left knee disorder, 
there is absolutely no evidence beyond the veteran's own 
contentions that he suffered an event, injury or disease in 
service that resulted in his currently diagnosed left knee 
disorder.  

Accordingly, the Board concludes that service connection for 
a left knee disorder is not established in the absence of 
evidence that the veteran sustained an injury or disorder 
during service.

Bilateral Shoulder Disorders

The veteran's service medical records show that he sustained 
an injury to his right shoulder while playing football in 
August 1964.  The impression at that time was a sprain of the 
right shoulder and X-rays were negative for a fracture.  The 
veteran's service medical records contain no further 
reference to any complaints, clinical findings or diagnosis 
pertaining to the right shoulder.  Service medical records 
are devoid of any complaints, treatment or diagnosis 
pertaining to the left shoulder despite the veteran's 
contentions that he sustained a left shoulder injury while 
playing football.  At the time of a physical examination 
performed in November 1966 in connection with the veteran's 
separation from service, there was no reference to any 
shoulder abnormalities and on the Report of Medical History 
the veteran denied having a painful or trick shoulder.  

Similarly, no right or left shoulder abnormalities were noted 
on physical examinations performed in connection with 
National Guard service in November 1974 and December 1975.  
Thus, while the veteran sustained a right shoulder injury 
during service, it was apparently acute and transitory and 
resolved without residual disability following appropriate 
treatment since beyond the one entry contained in the 
veteran's service medical records in August 1964 there was no 
further reference to any right shoulder disorder during 
service.  Also, since the veteran's service medical records 
contained no reference to any left shoulder disorder, the 
Board finds that a left shoulder disorder was not manifested 
during service.  

VA medical records dated many years after service clearly 
show that the veteran has been diagnosed as having capsulitis 
of both shoulders and degenerative arthritis of the 
shoulders.  However, there is no medical opinion that 
suggests that the veteran has a disorder of either shoulder 
that is in any way related to service, including the right 
shoulder injury documented in the veteran's service medical 
records.  The veteran was advised of the need to submit 
medical evidence demonstrating a nexus between a current 
disability and service by way of the September 2001 letter 
from the RO, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the September 2001 letter 
of the need to submit medical evidence of a relationship 
between a current shoulder disability and an injury, disease 
or event in service.  

While the veteran is clearly of the opinion that his current 
shoulder disorders are related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a bilateral shoulder disorder is not 
established in the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Right Knee Evaluation

The veteran essentially contends that the current evaluation 
assigned for his right knee disability does not accurately 
reflect the severity of that disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected degenerative 
joint disease of the right knee, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

An April 2002 rating decision granted service connection for 
chondromalacia patella of the right knee and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257.  A rating decision dated in August 2004 
subsequently increased the evaluation for the veteran's right 
knee disability from noncompensable to 10 percent, effective 
the date of the veteran's claim for service connection.  That 
rating decision also recharacterized the disability as 
chondromalacia of the right knee with traumatic arthritis and 
assigned the 10 percent evaluation under Diagnostic code 
5299-5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent 
evaluation is for assignment for slight recurrent subluxation 
or lateral instability of the knee, a 20 percent for moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.

Since the veteran has traumatic arthritis of his right knee, 
an evaluation under Diagnostic Code 5010 would be 
appropriate.  Traumatic arthritis is evaluated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn is evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5261 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension.  Under Diagnostic Code 5260 a noncompensable 
evaluation is for assignment when flexion is limited to 60 
degrees, a 10 percent evaluation when flexion is limited to 
45 degrees and a 30 percent evaluation when flexion is 
limited to 30 degrees.  A noncompensable evaluation is also 
for assignment when extension is limited to 5 degrees, while 
a 10 percent evaluation is for assignment when extension is 
limited to 10 degrees and a 20 percent evaluation when 
extension is limited to 15 degrees.

The evidence for consideration in evaluating the severity of 
the veteran's right knee disability includes VA outpatient 
treatment record, the reports of VA examinations performed in 
March and April 2002 and the VA examination performed in 
August 2003.  While the VA outpatient treatment records do 
document complaints of right knee pain, those records contain 
limited clinical findings with which to evaluate the severity 
of the veteran's disability under the criteria set forth in 
the Schedule for Rating Disabilities set forth above.  As 
such, the VA examinations contain the most probative evidence 
regarding the manifestations of the veteran's right knee 
disability. 

However, those examination reports do not demonstrate that 
the veteran has recurrent subluxation or lateral instability 
of his right knee or that the veteran's right knee flexion is 
limited to 30 degrees or extension limited to 15 degrees.  
While the March 2002 VA examination indicated that there was 
some limitation of flexion of an unspecified nature, the 
April 2002 VA examination indicated that motion of the right 
knee was from 0 degrees of extension to 90 degrees of flexion 
and that there was no instability in the joint, although 
there was marked tenderness in the mediolateral joint line 
and subpatellar crepitus.  The examiner noted that the right 
knee had weakened movement and easy fatigability after only 
several ranges of motion, but estimated that the increase in 
the loss of motion of flexion of the right knee was 10 
degrees.  Similarly, at the time of an August 2003 VA 
examination, examination of the left knee disclosed there was 
pain with the range of motion, specifically at the extents of 
the range of motion, but recorded that the passive range of 
motion of the left knee was from 0 to 118 degrees and that 
the active range of motion was from 0 to 112 degrees.  The 
examiner also indicated that stability testing was negative 
for various tests and that no instability of the knee was 
present.  While this examiner stated that it was conceivable 
that the pain and limitation of motion could be further 
limited with use on certain activities, it was stated that it 
was not feasible to attempt to express any of this in terms 
of additional limitation of motion as these matters could not 
be determined with any degree of medical certainty.

In any event, the medical evidence does not demonstrate that 
there was any instability of the veteran's knee, despite the 
veteran's contentions and testimony that his left knee gives 
way, and the evidence clearly shows that the veteran does not 
have flexion of his right knee limited to 30 degrees or 
limitation of knee extension to 15 degrees, even considering 
the additional limitation of motion postulated by the 
examiner who performed the April 2002 VA examination.  The 
Board would also note that the veteran's knee was symptomatic 
at the time of both VA examinations, yet motion was possible 
from 0 to 90 degrees at the time of the April 2002 
examination and greater at the time of the August 2003 
examination.  Thus, the Board is of the opinion that the 
currently assigned 10 percent evaluation contemplates painful 
motion due to arthritis as well as functional loss due to 
flare ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.44, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Conclusion

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.

An initial evaluation in excess of 10 percent for 
chondromalacia of the right knee with traumatic arthritis is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


